Citation Nr: 9908930	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement of surviving spouse to VA death pension 
benefits based on an initial claim received in November 1996.  

2.  Entitlement of surviving spouse to VA burial allowance 
for a nonservice-connected death pursuant to 38 U.S.C.A. 
§ 2302(a)(1).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and her grandson


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who had active military service almost continuously from 
February 1943 to May 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the Denver Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 1997, the 
appellant and her grandson appeared at a hearing held at the 
Denver RO and explained their contentions to a Hearing 
Officer.  In January 1999, they testified at a Travel Board 
hearing held at the RO.  

By rating decision in March 1997, the RO determined that the 
appellant was not in need of the regular aid and attendance 
of another individual or housebound.  The current record does 
not indicate that the appellant initiated an appeal to the 
Board from that determination.  


FINDINGS OF FACT

1.  The veteran died at home on October 7, 1996.  

2.  At the time of his death, he was neither in receipt of, 
entitled to receipt of, nor did he have a claim pending, 
seeking either disability compensation or disability pension 
benefits from VA.  

3.  In November 1996, the appellant filed application for 
payment of VA burial benefits.  


CONCLUSION OF LAW

The appellant is not entitled to payment by VA of a burial 
allowance.  38 U.S.C.A. § 2302(a)(1) (West 1991); 38 C.F.R. 
§ 3.1600(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to this appeal, VA burial allowance is payable 
for the nonservice-connected death of a veteran who, at the 
time of death, was in receipt of, or entitled to receive, VA 
disability compensation benefits or pension benefits. 
38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b).  Another VA 
burial allowance is payable if the veteran died of a 
nonservice-connected cause while hospitalized at a VA 
facility, but this is not pertinent to the instant appeal as 
the certificate of death in this case reveals that the 
veteran died at his place of residence.  38 C.F.R. 
§ 3.1600(c).  

At the time of the veteran's death, he was neither in receipt 
of, entitled to the receipt of, nor had he a claim pending 
for either disability compensation or disability pension 
benefits from VA.  Thus, the threshold legal requirement for 
the payment of a VA burial allowance pursuant to 38 U.S.C.A. 
§ 2302(a)(1) have not been satisfied in the present case.  
Thus, in this case where the law is dispositive, the claim 
must be denied due to a lack of legal merit.  See Sabonis v. 
Brown, 
6 Vet.App. 426 (1994).   


ORDER

The appeal seeking entitlement to the burial allowance for a 
nonservice-connected death pursuant to 38 U.S.C.A. 
§ 2302(a)(1) is denied.  

REMAND

Death pension benefits are payable to certain surviving 
spouses of deceased veterans who meet the prescribed income 
limitations.  38 U.S.C.A. §§ 1503, 1521 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272.  In general, payments of any 
kind from any source are countable as income during the 12-
month annualization period in which received, unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. 
§ 3.271(a).  As pertinent to this appeal, the exclusions from 
countable income specified in 38 C.F.R. § 3.272 include 
unreimbursed medical expenses (including unreimbursed 
payments of medical insurance premiums under M21-1, 
Adjudication Procedures, Part IV, Chapter 16, 
paragraph 16.31(b)(4)and Addendum A) and payments made by a 
spouse for the expenses of the veteran's last illness, burial 
and just debts.  

The veteran died in October 1996, and the appellant's initial 
claim seeking death pension benefits was received in November 
1996.  Thus, the effective date for any resulting payment of 
death pension benefits was November 1, 1996.  See 38 C.F.R. 
§§ 3.31, 3.400(c)(3) (1998).  The annual income limit 
applicable at that time to a surviving spouse with no 
dependents was $5,527.  (See M21-1, Appendix B.)  

The RO has calculated the appellant's annualized countable 
income for death pension purposes on November 1, 1996 as 
$6,149, which exceeds the income limit of $5,527.  There is 
no dispute that the appellant's gross annualized income on 
November 1, 1996 was $9,670, consisting of $7,776 in Social 
Security Administration (SSA) benefits and $1,894 from a 
Survivor Benefit Plan (SBP).  However, it appears that 
several material errors may have been made in the calculation 
of allowable deductions from the appellant's annualized gross 
income.  

First, on her initial application form in November 1996, the 
appellant reported (and the RO subsequently allowed as 
deductions from her countable income) a total of $3,521 in 
expenses of the veteran's last illness, burial and just 
debts.  However, the appellant also reported that she had 
actually paid only $108.67 of these claimed expenses (in the 
form of the veteran's last telephone bill) by the date of the 
claim, and she has subsequently failed to satisfactorily 
document even that payment.  Subsequently, the appellant 
submitted documentation establishing that she made two 
payments totaling $1,300 in December 1996 to the funeral home 
in partial payment of the veteran's funeral expenses.  In 
deducting the full reported amount of $3,521 from the 
appellant's countable income, the RO appears to have erred on 
the side of generosity since, in general, such expenses are 
only deductible when they have been paid (not incurred) by 
the claimant.  See 38 C.F.R. § 3.272(h).  

Likewise, unreimbursed medical expenses are generally not 
deductible when due, but not yet paid, until after they have 
been paid out of a claimant's personal funds.  See 38 C.F.R. 
§ 3.272(g)(2); M21-1, Part IV, paragraph 16.31(a)(1).  The 
appellant has reported that she paid monthly insurance 
premiums of $43 for Medicaid and another $89 for private 
medical insurance for an annualized total of $1,584.  The RO 
has erred on the side of stinginess in not allowing the 
appellant the corresponding medical expense deduction (to the 
extent it exceeds five percent of the applicable income 
limit) for these medical insurance premiums.  (see 
paragraph 16.31(b)(4) and Addendum A of M21-1, Part IV.)  

Finally, the Board is uncertain whether or not the appellant 
paid any additional unreimbursed medical expenses during the 
time period from November 1, 1996 to October 31, 1997.  She 
testified at the January 1999 hearing that she had no other 
unreimbursed medical expenses, but her grandson seemed sure 
that there may be other such expenses, or additional expenses 
of the veteran's last illness and burial, which she also 
paid.  On the other hand, the computer print-out submitted by 
the appellant which documents the dates on which various 
prescriptions from 1994 to 1997 were filled and charged to 
the appellant is not terribly useful information for death 
pension income purposes, since the date such expenses were 
incurred is not relevant, only the date on which the 
obligations were actually paid by the appellant.  

In any event, it appears that the appellant may have until 
January 1, 2000 to submit clarifying information documenting 
her actual unreimbursed medical expenses and the veteran's 
last illness/funeral expenses paid during the period 
November 1, 1996 through October 31, 1997.  (See M21-1, Part 
IV, paragraph 16.04(b)(3)(b).)  As noted at the January 1999 
hearing, it may behoove her to seek the no-cost assistance of 
a service organization representative in compiling and 
submitting material such as this in connection with her 
appeal.

Accordingly, the case is remanded for the following further 
action:  

1.  The RO should contact the appellant 
and accord her a reasonable opportunity 
to submit information to clarify and 
document the amount of the veteran's just 
debts, last illness/burial expenses and 
her unreimbursed medical expenses paid 
out of her personal funds during the 
period from November 1, 1996 through 
October 31, 1997.  The appropriate forms 
necessary should be provided her for this 
particular purpose.  

2.  The RO should next recalculate the 
appellant's annualized countable income 
for death pension purposes from 
November 1, 1996 through October 31, 
1997, based upon her initial claim 
received in November 1996 and in 
accordance with the available record and 
applicable guidelines set forth above.  

If the benefit sought is not granted, the appellant and her 
representative, if any, should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

